Citation Nr: 0022506	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to a 
permanent and total disability rating for pension purposes.


REMAND

Initially, the Board notes that RO has found the veteran's 
pension claim to be well grounded, and the Board agrees.  
Further development is required in light of the current 
evidence of record, and in light of the fact that ratings are 
not yet assigned for all of the veteran's non-service 
connected disorders.  In Roberts v. Derwinski, 2 Vet. App. 
387 (1992), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) held that "[b]efore a 
permanent and total disability evaluation can be awarded, an 
evaluation must be performed under the Schedule for Rating 
Disabilities to determine the percentage impairment caused by 
each disability."  Id. at 390.

The RO evaluated the veteran's non-service connected 
disabilities as: tension headaches, rated as 10 percent 
disabling; dependent personality, rated as 10 percent 
disabling; status post infected skin bites old scars of legs, 
hyperchromic, rated as 0 percent disabling; borderline blood 
pressure, rated as 0 percent disabling; old healed rib 
fracture in right hemithorax, rated as 0 percent disabling; 
and status post skull fracture, craniocerebral trauma, by 
history rated as 0 percent disabling.  The combined non-
service connected rating was 20 percent. 

However, the most recent VA medical examination in December 
1999, noted that, in addition to the rated disorders, the 
veteran complained of insomnia, urine tract infection, 
numbness of feet, cramps and chill episodes.  The veteran 
reported that his urine tract infection was under treatment 
and there was no evidence of urine tract pathology reported 
in the December 1999 VA medical exam.  The VA medical 
examination also noted the veteran complained of cephalea, 
but there is no discussion of the severity, frequency or 
cause of his headaches that were evaluated by the RO as 10 
percent disabling.  Finally, although the veteran complained 
of numbness of feet, the neurological examination conducted 
as part of the December 1999 VA medical exam reported had 
normal reflexes, coordination and sensory.

Furthermore, in the VA psychiatric examination also conducted 
by the VA Medical Center in San Juan, Puerto Rico, in 
December 1999, it is noted that the veteran complained that 
his claim for Post Traumatic Stress Disorder (PTSD) had been 
denied by the RO.  However, the examiner conducted the 
evaluation without access to the veteran's claims folder or 
complete medical records, which should have been made 
available to the examiner.

Finally, the veteran has provided some medical records from a 
private health care provider.  It does not appear that an 
effort was made to gather all of the records from this 
source.

Accordingly, the case is REMANDED for the following 
developments:

1.  The RO should ask the veteran if he 
has received any other relevant treatment 
(private or VA) or examinations for any 
of his disorders.  After obtaining any 
necessary authorizations, the RO should 
request such records.  If private 
treatment is reported and those records 
prove to be unobtainable by the RO, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1999).

2.   The RO should schedule the veteran 
for appropriate examinations to identify, 
and evaluate, all disabilities.  All 
indicated tests and studies should be 
done.  In addition, the examiner(s) 
should render an opinion as to the 
severity of each disability found and the 
impact each disability has, whether 
singularly or in combination, on the 
veteran's employability.

3.  The RO should then readjudicate the 
veteran's claim.  To the extent the 
benefits sought are not granted, the RO 
should issue a supplemental statement of 
the case.  The appellant and his 
representative should have an opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





